Citation Nr: 0018528	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-38 031			)	DATE
						)
						)
						
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to service connection for a skin disorder due to 
herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in January 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, in which it was 
determined, among other things, that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a skin disorder due to 
herbicide exposure initially denied by the RO in February 
1982.  An appeal of the RO's action in January 1996 was 
initiated by the veteran in April 1996.  By a statement of 
the case of May 1996 and a supplemental statement of the case 
of April 1999, the RO continued and confirmed the prior 
denial of the claim to reopen on the basis that the veteran 
had failed to present new and material evidence.  Following 
the veteran's submission of additional evidence in May 1999, 
the RO issued another supplemental statement of the case in 
July 1999, wherein the merits of the veteran's claim for 
service connection for a skin disorder due to herbicide 
exposure were addressed without regard to the finality of the 
RO's February 1982 determination or whether the prior claim 
had been reopened with the submission of new and material 
evidence.  

It is noted that a portion of 38 C.F.R. § 3.311a, promulgated 
in September 1985 as to claims based on exposure to 
herbicides during service in Vietnam, was invalidated on the 
basis of an incorrect interpretation of the requirements of 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 102 Stat. 2725, 2729 
(1984).  Nehmer v. United States Veterans' Administration, 
712 F. Supp. 1404, 1423 (N.D. Cal. 1989); see VAOPGCPREC 15-
95.  Such regulation was deleted in its entirety on February 
3, 1994, and its text was transferred to 38 C.F.R. 
§ 3.309(e).  As part of the Final Stipulation and Order 
entered in Nehmer, all benefits denials rendered under the 
invalidated regulation were voided and, as applicable, a 
framework for establishing effective dates of grants was 
established.  Nehmer v. United States Veterans' 
Administration, et al., C.A. No. CV-86-6160 (TEH) (N.D. Cal.) 
(May 17, 1991).  In Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999), the 
scope of the VA's readjudication obligation was addressed.  

The Board herein construes the issue for de novo 
consideration to be that of entitlement to service connection 
for a skin disorder due to herbicide exposure, 
notwithstanding the RO's prior final denial in February 1982.  
See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994) (where a new basis of entitlement has 
been established by a change in law, new and material 
evidence is not required because the claim is a new claim, 
rather than a reopened one).  Here, the changes in the law, 
beginning as of February 1994, as to the diseases subject to 
a presumption of service connection on the basis of herbicide 
exposure, provide the basis for de novo consideration.  

During the course of the March 2000 hearing, the veteran 
requested that the record be held open for a period of 60 
days so that he could obtain and submit additional evidence, 
to which the undersigned agreed.  Such evidence, consisting 
of sworn statements from the veteran and other lay persons, 
in addition to a statement from a research 
scientist/instructor at the Harvard Medical School, was 
received by the Board in May 2000, with a written waiver of 
initial consideration of such evidence by the RO.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a skin disorder due to herbicide exposure is supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a skin disorder due to herbicide exposure is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The exact dates of the veteran's service in the Republic of 
Vietnam are unknown, but his Department of Defense Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, notes his receipt of the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal, in addition to a 
Combat Action Ribbon, and, thus, service in Vietnam is 
conceded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, if the veteran has a listed disease 
associated with exposure to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (1999).  Diseases associated with exposure to 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined, under the authority 
granted by the Agent Orange Act of 1991, that the presumption 
of service connection based on herbicide exposure does not 
extend to any disease except those noted in 38 C.F.R. 
§ 3.309(e).  See 61 Fed. Reg. 41442 (1996).  Notwithstanding 
the foregoing, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

Service medical records show that the veteran was treated in 
August 1968 for complaints of a small amount of acne and a 
skin rash, which reportedly had begun upon his entry into 
Vietnam.  No assessment or diagnosis was offered at that 
time.  In July 1969, the veteran requested that a wart be 
removed from his hand and that he be issued a "no shave 
chit" due to facial acne.  Later in July 1969, it was noted 
that he had sebaceous dermatitis with small areas of 
excoriation where he had scratched the skin's surface.  In 
September 1969, the presence of recurrent sebaceous 
dermatitis was indicated and it was noted later in the same 
month that he continued to have crusty lesions on the nape of 
the neck in the hair line.  Service medical records, 
including medical examinations performed at enlistment and at 
separation, are otherwise negative for pertinent complaints 
or findings.

After service, a VA medical examination in May 1971 was 
negative for any skin abnormality, and in December 1980, the 
veteran underwent a VA medical evaluation due to possible 
exposure to toxic chemicals, findings from which included 
scaly and flaking skin of both eyebrows and many small, 
excoriated areas of the neck and upper back, with scarring.  
A VA medical examination in June 1992 disclosed that the 
veteran's skin was unremarkable, with old healed scars on the 
arms and back; VA examination in April 1995 yielded a 
diagnosis of neurodermatitis of multiple areas, with residual 
scarring of the back and right hip areas.  On a VA joints 
examination in September 1995, there was noted to be a 
medical history of psoriasis, although objective findings 
thereof were not described.  

Pathological studies by VA of biopsied skin materials in 
April 1996 were productive of diagnoses of excoriated 
subacute dermatitis, superficial ulcerations, and mild 
lichenification.  Evaluation in a VA Dermatology Clinic in 
May 1996 resulted in entry of assessments of Prurigo nodules 
and neurodermatitis.  No evident cause of the veteran's 
pruritus was found on subsequent examination.  Further 
pathological studies conducted by the Armed Forces Institute 
of Pathology were noted in its August 1996 report to identify 
pseudoepitheliomatous hyperplasia and a scar relating to 
tissue from the shoulders and right buttock; lichen simplex 
chronicus as to biopsied material from the scalp; and lichen 
simplex chronicus with ulceration regarding tissue from the 
scalp and back.  Further tissue samples obtained by VA biopsy 
in October 1996 led to pathological diagnoses of excoriated 
lichen simplex chronicus with superficial ulcerations.  

Testimony of the veteran at the Board hearing conducted in 
March 2000 was to the effect that he had experienced no skin 
problems in service, nor did any family member have a medical 
history of skin disease.  The veteran's current skin disorder 
was tied to his exposure to Agent Orange while in Vietnam, 
where his primary duty was as a helicopter crew member and 
repairman.  Much of his work was noted to entail overhauling 
helicopters which reportedly had been exposed to various 
contaminants.  In-service treatment was reported to have been 
received for skin eruptions, diagnosed as dermatitis, and he 
continued to experience skin problems after service.  No 
medical professional was noted to have linked any skin 
disorder of the veteran to any in-service exposure to 
herbicides.  

Following the March 2000 hearing, the veteran submitted in 
May 2000 various affidavits from himself and others, 
including a fellow serviceman and a research scientist who is 
an instructor at the Harvard Medical School.  Aside from the 
veteran, no affiant specifically referenced any in-service 
exposure of the veteran to a herbicide agent, including Agent 
Orange.  The fellow serviceman indicated that he first met 
the veteran during training in 1967 at the Naval Aviation 
School in Memphis, Tennessee, and later served with him in 
Santa Ana, California; in Vietnam; and in South Weymouth, 
Massachusetts.  The fellow serviceman reported noticing no 
abnormal health symptoms of the veteran prior to Vietnam, but 
that following the initial six-month period of duty in 
Vietnam, he had a skin problem involving itching and the 
appearance of red sores, which continued throughout the 
remaining months of Vietnam duty and thereafter.  The 
statement offered by the research scientist and medical 
school instructor, as it pertains to the claim for service 
connection for a skin disorder due to herbicide exposure, is 
as follows:

6  (The veteran's) service in Vietnam exposed him to a wide 
variety of potential contaminants and toxins that were more 
likely than not the cause for his original skin disorder.  
Once manifest, this skin disorder has continued 
notwithstanding the absence or withdrawal of the original 
contaminant.

In addressing the requirements of a well-grounded claim for 
service connection for a skin disorder due to herbicide 
exposure, the undersigned observes that there are medical 
diagnoses of current skin disorders of the veteran, none of 
which is a disorder for which there exists a presumption of 
service incurrence based on herbicide exposure.  The same is 
true of every skin disability diagnosed in service and 
thereafter.  While the veteran may not be presumed to have 
been exposed to any herbicide while in Vietnam, based on the 
holding in McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in Vietnam during the designated period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicidal agent), he alleges that he was 
exposed to Agent Orange while in service in Vietnam, and to 
the extent that the veteran is competent to offer an opinion 
to that effect, such must be accepted as true for purposes of 
determining well goundedness.  Moreover, he has submitted 
competent medical evidence of a nexus between his current 
skin disability and exposure to "potential contaminants and 
toxins" during military service.  Accordingly, well 
groundedness may be conceded.  See Epps, Savage, Combee, all 
supra. 


ORDER

To the extent that the claim of entitlement to service 
connection for a skin disorder due to herbicide exposure is 
well grounded, the appeal is granted to this limited extent, 
subject to the REMAND decision below.


REMAND

As the appellant's claim has been found to be well grounded, 
the VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Initially, the RO should attempt to ascertain whether the 
veteran was exposed to herbicide agents in Vietnam.  The 
veteran's personnel records should be obtained, and he should 
be requested to provide information as to the unit to which 
assigned and the location of any duty assignments during 
which time he was exposed to herbicides.  Thereafter, the RO 
should forward the veteran's service personnel records and 
any pertinent information furnished by him to the U.S. Armed 
Services Center for Research of Unit Records for verification 
of exposure to herbicide agents.  A map regarding the areas 
where herbicide agents were sprayed should be associated with 
the file.

Questions have been raised by the veteran and his 
representative as to whether all of the records regarding the 
veteran's medical treatment by VA since 1970 are now a part 
of his claims folder.  Efforts are shown to have been made by 
the RO to secure those records, beginning in 1981, but there 
are indications that the records were transferred from the VA 
Medical Center in Buffalo, New York, to the VA Medical Center 
in Erie, Pennsylvania, in July 1992, and that records were 
not specifically requested for the period extending from 1981 
to 1990.  As well, the veteran, in his notice of disagreement 
of April 1996 and in his substantive appeal of June 1996, 
specifically noted his receipt of ongoing VA medical care for 
his skin problems and requested that such records be obtained 
and added to the file.  While the veteran himself is shown to 
have submitted some records of VA treatment in May 1996 and 
May 1999, efforts by the RO to obtain updated records of 
treatment are not demonstrated.  Inasmuch as VA treatment 
records are considered to be within the VA's constructive 
possession whether or not they are contained in the claims 
file, per Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992), 
further action to obtain all such records is found to be in 
order.  

Moreover, clarification should be requested from Benjamin 
Rich, Ph.D. as to what particular contaminants and toxins he 
referred to in his statement and the rationale for his 
opinion, to include excerpts from medical texts or scientific 
studies.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Also, a VA medical 
examination should be ordered to determine the relationship 
between any existing skin disorder and the veteran's military 
service, including his reported exposure to herbicides.

The record reflects that the veteran in his substantive 
appeal of June 1996 requested a hearing before the Board in 
Washington, DC.  Such proceeding was held in March 2000, and 
during the course of the veteran's hearing, there was 
initially raised the issue of the veteran's entitlement to 
service connection on a direct basis for a skin disorder.  
Such matter should be considered by the RO to avoid piecemeal 
adjudication of the veteran's claim.  Moreover, the U.S. 
Court of Appeals for the Federal Circuit held in Schroeder v. 
West, that "once a veteran has properly made out a well-
grounded claim for a current disability . . . [VA's] duty to 
assist pursuant to section 5107(a) . . . attaches to the 
investigation of all possible . . . causes of that current 
disability".  Schroeder, __F.3d __, No.99-7103, 2000 WL 
640905, at *5 (Fed. Cir., May 18, 2000).  

Accordingly, the case is being remanded for the following 
actions:

1.  The veteran's service personnel 
records should be associated with the 
claims folder.

2.  Information should be elicited from 
the veteran as to the places where he was 
exposed to herbicides in Vietnam and the 
units to which he was assigned at the 
time.  In addition, his duties in Vietnam 
when he had such exposure should be 
listed.  This information, together with 
the veteran's service personnel records, 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150, for verification of the 
appellant's location in areas sprayed 
with herbicide agents.  It would be 
helpful if a map of the areas in which 
herbicides were used is included in the 
claims folder with indication on the map 
as to the veteran's actual location 
during his tour in Vietnam.  If this 
facility suggests additional avenues of 
research, this should be accomplished, 
including contacting the Department of 
the Army.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the skin 
conditions in issue.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.

4.  The RO should obtain all pertinent VA 
medical records both as to inpatient and 
outpatient treatment which are not 
already in the claims folder, including 
those compiled at VA medical Centers in 
Buffalo, New York; Erie, Pennsylvania; 
and Pittsburgh, Pennsylvania (University 
Drive, Highland Drive, & Oakland (as 
indicated by the veteran)) from August 
1970 to the present.

5.  Benjamin Rich, Ph.D. should be 
contacted and requested to provide 
supporting medical information and 
rationale, including authority and 
investigation, for his statement 
connecting the veteran's skin 
disabilities with toxins and potential 
contaminents in military service.  
Specifically, this individual should 
indicate the particular contaminants and 
toxins to which the veteran was exposed 
in service.  The relationship between 
each indicated toxin or contaminant and 
its relationship to each existing skin 
disability should be discussed, with 
reference to medically accepted authority 
and investigation.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  The veteran should be afforded a VA 
examination by a dermatologist.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All appropriate tests and 
studies should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  The examiner should 
determine if it is at least as likely as 
not (50/50 or greater) that any currently 
diagnosed skin disability has its onset 
during military service.  It should also 
be determined if any existing skin 
disability is at least as likely as not 
(50/50 or greater) due to exposure to 
herbicides during Vietnam.  The rationale 
for any opinions proffered should be set 
forth.  In addition, it would be helpful 
if the physician could refer to medical 
treatises or studies to support any 
opinion related to exposure to 
herbicides.  The opinion from Dr. Rich 
should be reviewed, and the examiner 
should note whether he/she agrees or 
disagrees with any such opinion and 
indicate the rationale for any agreement 
or disagreement.

8.  After the requested development has 
been completed, the RO should again 
review the appellant's claim of service 
connection a skin disorder to herbicide 
exposure and also the question of direct 
service connection of any current skin 
disability to military service.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative, if 
applicable, should be furnished a 
supplemental statement of the case, to 
include all applicable criteria, and 
given the opportunity to respond thereto.   

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.




____________________
Iris S. Sherman
Member, Board of Veterans' Appeals

 

